Citation Nr: 0535099	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the determination that the appellant had forfeited her 
rights to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran entered service in December 1941.  He died while 
still in service in July 1942 during captivity as a prisoner 
of war.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 administrative decision of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).  The RO determined that new and material evidence had 
not been submitted to reopen the claim for revocation of the 
forfeiture declared against the appellant.


FINDINGS OF FACT

1.  In a September 1975 decision, VA found that the appellant 
had knowingly submitted false evidence in her claim for death 
benefits and had forfeited all accrued or future benefits 
under the laws administered by VA.

2.  Evidence submitted since the September 1975 decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.

3.  The appellant, in statements made in 1958, 1961, 1974 and 
1975, deliberately presented false evidence to VA which was 
material to her entitlement to VA benefits.




CONCLUSIONS OF LAW

1.  New and material evidence has been received subsequent to 
the September 1975 administrative decision, and the claim of 
entitlement to revocation of forfeiture of VA benefits is 
reopened.  38 U.S.C.A. §§ 5108; 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.156(a) (2005).

2.  The appellant forfeited all rights, claims, and benefits 
under all laws administered by the Secretary of the 
Department of Veterans Affairs as a result of knowingly 
presenting false and fraudulent sworn testimony and documents 
in support of her claim for VA benefits.  38 U.S.C.A. § 6103 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 letter sent to the appellant.  In 
it, the RO provided the appellant with the definition of what 
constitutes a forfeiture of VA benefits.  It stated that VA 
had found that she had deliberately presented false evidence 
regarding her marital status for the purpose of establishing 
entitlement to VA benefits as the veteran's unremarried 
surviving spouse.  It told her that she would need to submit 
evidence to establish that she did not submit false evidence 
in her prior claim in order to restore the benefits.  It 
added that such evidence should tend to negate the 
established basis of the finding that she and VC had held 
themselves out to be married following the death of the 
veteran.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her that she would need to give it enough 
information about outstanding records so that it could 
request them from the person or agency who had them.  It 
noted that it was her responsibility to make sure that VA 
received all requested records that were not in the 
possession of a federal department or agency.  While this 
part of the notification is not a model of clarity, the Board 
finds that the appellant has not been prejudiced for several 
reasons.  First, in the November 2003 statement of the case, 
the RO provided her with the provisions of 38 C.F.R. 
§ 3.159(c)(1), (2) and (3), which informed her that VA had a 
duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, it told her that she should submit any 
other evidence or information that she had pertaining to her 
claim.  Second, the appellant has not indicated that there 
are any outstanding records that need to be obtained.  She 
has submitted affidavits from individuals and has made 
arguments that her claim should be opened and that the 
benefits should be restored.  In making these arguments, she 
made no mention of there being records that have not been 
obtained.  For these reasons, the Board finds that the 
appellant has not been prejudiced by lack of clarity in the 
March 2003 VCAA letter as to who bears what responsibility 
for obtaining and submitting evidence.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
appellant being fully notified of the VCAA requirements.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Following the 
March 2003 letter and the November 2003 statement of the 
case, the appellant was provided an opportunity to submit 
additional evidence.  She has submitted argument only.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed with 
the appeal.  See id.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has not obtained any evidence; 
however, as stated above, the appellant has not indicated 
that there are any outstanding records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

The appellant's dependency and indemnity compensation 
benefits had been suspended due to a determination that she 
had essentially remarried after the veteran's death.  
Subsequently, the RO forfeited her entitlement to any VA 
benefits.  The appellant seeks to reopen the determination 
that she had forfeited her rights to VA benefits and have her 
dependency and indemnity compensation benefits restored.  

The appellant initially contended that she and VC did not 
live in the same house and never held themselves out as being 
husband and wife.  She subsequently stated that they lived 
together but that VC died after two years and that her death 
benefits should be restored.  

The veteran died while on active duty during his captivity as 
a prisoner of war.  The appellant was granted dependency and 
indemnity compensation benefits in May 1951 for her and her 
daughter, MCT, with whom she had with the veteran.  

During a field investigation in September 1957 regarding 
whether an appointment of a court fiduciary or recognition of 
a legal custodian should be made for the "minor 
beneficiary," MCT, it was discovered that the appellant may 
be living in a husband-and-wife relationship with VC.  This 
was based upon statements made by neighbors of the appellant, 
DT, VB, and DS, all of whom stated that the appellant and VC 
lived together as husband and wife.  In November 1957, the RO 
suspended death compensation and gratuitous insurance to the 
appellant.  In December 1957, a field examination was 
requested to determine whether the appellant had re-married 
or had lived or was living in a marital relationship with a 
man since the veteran's death and whether she may be 
recognized at the veteran's unremarried widow.

In January 1958, depositions were taken from multiple 
neighbors, DT, JT, VB, HC, and GP, all of whom stated that 
the appellant and VC were living together as husband and 
wife.  The appellant, VC, and SB, the appellant's sister, all 
testified that VC and SB were living together as husband and 
wife.  Both VC and the appellant denied that they had any 
relationship or had ever lived with each other.

In March 1958, the RO informed the appellant that her 
benefits had been terminated due to the relationship she had 
with VC.  The appellant appealed the determination.  She 
submitted multiple affidavits, dated in May 1958, from 
various neighbors and people who knew her, FT, MB, RT, JG, 
ST, CV, AR, MG, RMT, all of whom stated that the appellant 
had not remarried nor had lived with another man as husband 
and wife since the death of the veteran.  In signing these 
joint affidavits, the affiants stated that they signed the 
document in front of the other individuals who signed the 
same affidavit.  The notary public, PNL, stated that the 
individuals had signed the affidavits in Tuguegarao, Cagayan, 
in the Philippines.  In June and July 1958, the appellant 
adamantly denied having an illicit relationship with VC and 
accused those who stated that she had such relationship of 
harassing her for money and testifying against her to get 
back at her.  

In September 1958, the same individuals who had provided 
testimony in January 1958 that the appellant and VC were 
living together as husband and wife, DT, JT, VB, HC, and GP, 
submitted a joint affidavit stating that they needed to 
correct their prior testimony regarding the relationship 
between the appellant and VC.  They stated that they were 
mistaken in thinking that the appellant and VC were married 
and that, instead, it was SB and VC who were married.  They 
also stated that the appellant had not remarried nor lived 
illegally with any man since her husband had died.  In 
signing the joint affidavit, each stated that they had signed 
the document in front of each other and three other 
witnesses, FT, ET, and DC in Tuguegarao, Cagayan.

In December 1958, the Board remanded the claim for 
recognition of the appellant as the unremarried widow of the 
deceased veteran for additional development and adjudicative 
action, which included having a field examiner contact the 
witnesses who had submitted testimony as to the appellant and 
VC's relationship and the September 1958 joint affidavit.

The field examiner found a marriage record in the registrar, 
which showed that VC and SB (the appellant's sister) had 
gotten married in February 1958.  He also spoke with other 
neighbors who had not submitted statements or testimony 
previously.  Some would agree to testify as long as their 
anonymity was respected.  Those individuals testified that it 
was known in the "barrio" that the appellant and VC were 
considered husband and wife.  They also pointed out that 
since an investigation had begun as to whether the appellant 
and VC had a marital-like relationship, the couple had 
stopped being seen together in public.  

The field examiner spoke with those who had provided 
testimony in January 1958 (that the appellant and VC lived as 
husband and wife) and signed the May 1958 and September 1958 
joint affidavits attesting that the appellant had not 
remarried and that she and VC were not having an illicit 
relationship and that VC was married to SB and not the 
appellant.  Some of them admitted that they did not know what 
the affidavit stated prior to signing it.  Some stated that 
the appellant had informed them that the document merely 
acknowledged that SB and VC had gotten married in February 
1958 and that their signature was attesting that fact.  Some 
acknowledged that they signed the May and September 1958 
affidavits at the appellant's house, and some stated that the 
appellant had approached them and accused them of having her 
VA benefits stopped and asked them to sign an affidavit.  
Some of the affiants testified that the affidavits were not 
signed in front of a notary public and some admitted that the 
documents were not signed in Tuguegarao, as stated in the 
affidavits.  Many of them stated that the appellant's 
attorney had come to their house and had them sign the 
affidavit.  Some stated the opposite-that they signed the 
affidavit in front of the other witnesses and in front of the 
notary public in Tuguegarao.  

In a June 1959 deposition, the appellant testified that she 
did not know that neighbors or friends had submitted joint 
affidavits on her behalf until they informed her they had 
done so.  She denied having approached anyone as to their 
prior testimony regarding a positive relationship between her 
and VC.  The appellant offered testimony (without being 
asked) that her relatives, which included her sister and VC, 
had also not asked anyone to retract their statements   The 
appellant also denied that anyone had signed an affidavit at 
her house and, instead, stated the affiants had gone to JT's 
house and from there they went to the attorney's office where 
they all signed the affidavits.  When asked why anyone would 
state that she and VC were married, the appellant stated she 
had the biggest house in the "barrio" and that people began 
to "molest" her and spread rumors about her because they 
were jealous of her.  She stated that she had "never 
remarried nor lived with any man under any kind of 
relationship after the death of" the veteran.  

In February 1960, the Board determined that the evidence 
showed that she and VC had lived together as husband and wife 
and were known as such in their community and that the 
appellant could no longer be recognized as the unremarried 
widow of the veteran.  

The appellant attempted to reopen her claim several times 
after February 1960, stating that she and VC had never lived 
together as husband and wife.  In an April 1971 statement, 
she stated the following:

This is my 2nd letter requesting for the 
resumption of my benefit which was 
previously discontinued due to a report 
of my alleged relationship with another 
man.  I lived with the man for a few 
years after the death of my sister[,] 
S[B,] but we were separated in 1968.  
Since then I went to live[] at the above 
addresses where I support myself as a 
laundry woman.

(Emphasis added.)

A field examination was subsequently requested.  In July 
1974, a VA field examiner obtained testimony from various 
individuals who knew the appellant, including VC's son, HC.  
These people were deposed in Bayo.  HC testified that the 
appellant and VC had been living as husband and wife in Bayo 
since he and his four siblings were children and continued to 
live as husband and wife.  He stated that VC had never lived 
with the appellant's sister and that VC had continued to live 
with the appellant.  The appellant's niece testified that the 
appellant and VC were living together as man and wife.  She 
stated that she knew this because her house was 400 to 450 
meters from the appellant's house.  Other people in Bayo 
attested to the fact that the appellant and VC lived as 
husband and wife there.  In the appellant's August 1974 
deposition, she stated that she had never lived with VC as 
husband and wife.  She denied having lived with anyone since 
January 1971 in a marital relationship.  The appellant was 
deposed in Malolos and stated that this was where she now 
resided as of four years ago.  She noted that she would go 
back to Bayo on occasion.  The field examiner asked her why 
people in Malolos did not know her.  She stated it was 
because she did not know the dialect of that area.  She 
denied that she lived in Bayo and stated she did not know why 
people were saying she lived there.  

In a September 1975 decision, the RO determined that the 
appellant had knowingly, intentionally, and deliberately 
made, presented, and/or caused to be furnished to VA 
materially false and fraudulent statements as the unremarried 
widow of the veteran by misrepresenting her true marital 
status, which had been established beyond a reasonable doubt.  
The RO notified the appellant of the determination that same 
month, and provided her with her appeal rights.

In April 1976, the appellant submitted joint affidavits that 
indicated the appellant had never remarried since the 
veteran's death.  

In February 1981, the appellant submitted a death certificate 
to show that VC had died in December 1980.  In November 1981, 
she claimed that the men who had testified against her were 
men she had rejected when they courted her.  She also stated 
that HC, VC's son, had testified against her because she had 
refused to loan him money.  

A July 2000 joint affidavit indicates that the individuals 
attested that the appellant had never committed herself to 
another man as a live-in partner or a husband.  They noted 
that the appellant and her daughter had moved in with VC and 
SB for security reasons only.  An October 2000 
"Certification" states that the appellant was the lawful 
wife of the veteran and that she did not get married nor had 
a common-law husband since the veteran's death.  

In a September 2003 statement, the appellant stated that she 
had a live-in partner, VC, for two years, but that they never 
formally married and that he died in December 1980.  In 
December 2003, she stated that since VC had died, she was 
entitled to have her dependency and indemnity compensation 
benefits restored.  

III.  Criteria and Analysis
A.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Hodge, the previously-existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen a claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

In the appellant's current application to reopen the claim, 
she submitted affidavits, which state that the appellant 
never remarried after the veteran died and that she did not 
live with another man as husband and wife.  These affidavits, 
if accepted as credible, could establish that the appellant 
and VC were not holding themselves out as being married.  

The Board finds that these documents are new and material 
within the meaning of 38 C.F.R. § 3.156(a) and relevant 
caselaw.  The Court in Trilles v. West, 13 Vet. App. 314 
(2000) did not delineate what new and material evidence would 
be required in order to reopen VA benefits eligibility 
forfeiture cases such as this.  The Court specifically left 
this question to the Secretary of VA and to the Board.  Id. 
at 327.  However, the Board notes that in a dissenting 
opinion in Trilles, Chief Judge Nebeker specifically stated: 
"I ask what else could it be but evidence tending to negate 
the established fraud."  Id. at 340.  By way of application, 
new and material evidence in this case would therefore be 
evidence tending to negate the established basis of the 
finding that the appellant and VC had held themselves out to 
be married following the veteran's death.

Applying the language as is noted above from the Trilles 
case, the appellant has submitted evidence that, when 
presumed credible, possibly negates the basis for the finding 
that she had been living in a husband-wife relationship with 
VC following the veteran's death.  Therefore, this evidence 
addresses one of the specified bases for the determination 
that the appellant had forfeited her rights, claims, and 
benefits to which she might be entitled under laws 
administered by VA benefits, and thus constitutes new and 
material evidence.  See 38 C.F.R. § 3.156(a) (2005).  
Accordingly, the claim is reopened, and the Board will 
consider the claim of entitlement to revocation of the 
forfeiture of the appellant's rights to VA benefits on a de 
novo basis.



B.  Reopened claim

With certain exceptions not pertinent to this appeal, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. 
6103(a).

The Board has carefully reviewed the evidence of record in 
its entirety and finds that evidence in this case clearly 
establishes that the appellant lived with VC after the 
veteran's death as husband and wife and knowingly made false 
statements to VA regarding this relationship.  There are 
multiple statements and testimony from the appellant wherein 
she adamantly denies that she and VC were living as husband 
and wife.  However, there are multiple statements and 
testimony from neighbors and others who lived in the same 
town as the appellant that indicated the appellant and VC 
lived as husband and wife since approximately 1949.  The 
number of individuals who stated that there was such a 
relationship is overwhelming.

On top of this, the appellant claimed she did not know that 
several of these individuals had submitted a joint affidavit 
on her behalf, retracting their statements and testimony that 
the appellant and VC were living as husband and wife.  
However, several of the affiants stated, under oath, that the 
appellant, SB, VC, and/or the appellant's attorney approached 
them regarding their prior testimony and asked that they 
acknowledge that VC was married to SB and not the appellant 
by signing an affidavit.  At least one of the affiants stated 
that he signed the affidavit at the appellant's home in front 
of her.  She denied, under oath, that anyone had signed an 
affidavit in her house.  She also denied, under oath, that 
she, SB, and VC had ever asked anyone to sign an affidavit 
regarding her relationship with VC.  

The Board accords more probative value to the initial 
statements made by neighbors that the appellant and VC were 
living as husband and wife.  Their January 1958 testimony was 
consistent with each other and made at a time when they did 
not understand why they were being interviewed.  Thus, the 
Board finds their testimony very credible.  Even though those 
same individuals later retracted their testimony, some 
admitted under oath following the submission of the joint 
affidavits, that they did not know what the affidavit stated 
and reiterated that the relationship between the appellant 
and VC was as husband and wife.  

The appellant had provided sworn testimony that she and VC 
never lived together as husband and wife and had never lived 
together at all.  However, in April 1971, she admitted that 
she and VC lived together for a "few years" and that they 
separated in 1968.  In September 2003, she admitted that she 
had a "live-in partner," who was VC, for two years but that 
they never formally married and he had died.  The appellant's 
current admission that she and VC had lived together for two 
years (after having adamantly denied any husband-wife 
relationship with VC previously) only further supports the 
finding that she knowingly and falsely swore to VA that she 
and VC had never had a husband-and-wife relationship.  

The appellant's assertions that she and VC never lived 
together as husband and wife were both clearly false and 
known by her at the time to be false.  Her assertions that 
she never approached anyone to submit an affidavit and that 
no one had signed an affidavit at her house are also false.  
Such false and fraudulent evidence and testimony, knowingly 
submitted by the appellant, fully justifies the declaration 
of forfeiture under the former 38 U.S.C.A. 3505(a) (currently 
codified as 38 U.S.C.A. 6103(a)), initially invoked against 
the appellant in September 1975.

The appellant's various arguments and contentions concerning 
her innocence are contradictory and not credible.  Her 
current statements revolve around the fact that VC is dead 
and that she should be entitled to have her benefits 
restored, as his death shows that their relationship had 
terminated.  Regardless, the fact that the appellant now 
admits that she lived with VC for a two-year period shows 
that she completely misunderstands the controlling law and 
believes by currently admitting to her prior false statements 
and pointing out that VC is dead, that it will somehow now 
entitle her to restoration of death benefits.  The basis of 
the forfeiture of any VA benefits is based upon her denying a 
relationship existed, when it clearly existed.  The fact that 
the man with whom she had a relationship had died is 
irrelevant.  She committed perjury in connection with a claim 
for VA benefits.

In light of the contradiction in the appellant's statements, 
along with the sworn testimony of those who contradicted her 
assertions, and her subsequent admission to the falsity of 
past sworn statements and testimony, the Board finds that 
from 1958 to 1975, the appellant knowingly made or caused to 
be made false or fraudulent statements with respect to her 
relationship with VC in connection with her claim for VA 
death benefits.  Such has been shown beyond a reasonable 
doubt.  Thus, she committed fraud with respect to her claim 
for VA death benefits.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901.  Accordingly, forfeiture of all rights, claims, and 
benefits under all laws administered by the Secretary remains 
intact.  


ORDER

Entitlement to revocation of forfeiture of benefits is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


